              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA

LUCILLE ANDERSON, SARA ALAMI,               ) CIVIL ACTION FILE NO.
GIANELLA CONTRERAS CHAVEZ,                  ) 1:20-CV-3263
DSCC, and DEMOCRATIC PARTY                  )
OF GEORGIA, INC.,                           )
                                            )
Plaintiffs,                                 )
                                            )
v.                                          )
                                            )
BRAD RAFFENSPERGER, in his official )
capacity as the Georgia Secretary of State )
and the Chair of the Georgia State Election )
Board; et al.,                              )
                                            )
Defendants.                                 )
___________________________________ )
           FULTON COUNTY DEFENDANTS’ NOTICE OF FILING

      COMES NOW Fulton County Defendants, by and through their undersigned

counsel, and hereby files this Supplemental Declaration of Richard Barron.



      Respectfully submitted this 5th day of October, 2020.


                         OFFICE OF THE FULTON COUNTY ATTORNEY

                               Patrise Perkins-Hooker
                               County Attorney
                               Georgia Bar No. 572358

                               Kaye W. Burwell
                               Georgia Bar Number: 775060
                               kaye.burwell@fultoncountyga.gov
                             Cheryl M. Ringer
                             Georgia Bar Number: 557420
                             cheryl.ringer@fultoncountyga.gov
                             David R. Lowman
                             Georgia Bar Number: 460298
                             david.lowman@fultoncountyga.gov
                             /s/ Detriss Thomas
                             Detriss Thomas
                             Georgia Bar Number: 460935
                             detriss.thomas@fultoncountyga.gov

141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)




               IN THE UNITED STATES DISTRICT COURT
                                     2
              FOR THE NORTHERN DISTRICT OF GEORGIA

LUCILLE ANDERSON, SARA ALAMI,               )          CIVIL ACTION FILE NO.
GIANELLA CONTRERAS CHAVEZ,                  )          1:20-CV-3263
DSCC, and DEMOCRATIC PARTY                  )
OF GEORGIA, INC.,                           )
                                            )
Plaintiffs,                                 )
                                            )
v.                                          )
                                            )
BRAD RAFFENSPERGER, in his official )
capacity as the Georgia Secretary of State )
and the Chair of the Georgia State Election )
Board; et al.,                              )
                                            )
Defendants.                                 )
___________________________________ )

                           CERTIFICATE OF SERVICE

      THIS IS TO CERTIFY that on this day, I presented the NOTICE OF

FILING DEFENDANTS’ FULTON COUNTY Supplemental Declaration of

Richard Barron in Times New Roman, 14-point type in accordance with L.R.

5.1(C). I further certify that I electronically filed this certificate of service with the

Clerk of Court using the CM/ECF system, which will send email notification of

such filing to all attorneys of record.



      This 5th day of October, 2020.



                                                /s/ Detriss Thomas
                                            3
                                                                  Detriss Thomas
                                                                  Georgia Bar Number: 460935
                                                                  detriss.thomas@fultoncountyga.gov




P:\CALitigation\Elections\Anderson, Lucile v. Raffensperger - 120-CV-3263\Pleadings\10.2.20 Notice of Filing.docx




                                                             4
